Exhibit 10.1

 

   February 1, 2018 To:   

NetScout Systems, Inc.

310 Littleton Road

Westford, MA 01886

   Attention:   

Paul M. Canavan, CFA

Sr. Director, Corporate Finance

   Telephone:    (978) 614-4192    Email:    Paul.Canavan@netscout.com From:   

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

Re:    Issuer Forward Repurchase Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and NetScout Systems, Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). The
terms of the Transaction shall be set forth in this Confirmation. This
Confirmation shall constitute a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with (i) the election that the “Cross Default” provisions of Section 5(a)(vi)
shall apply to Dealer as if (x) the “Threshold Amount” with respect to Dealer
were equal to 3% of JPMorgan Chase & Co.’s shareholders’ equity as of the Trade
Date (provided that (a) the phrase “, or becoming capable at such time of being
declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement, and (b) the following sentence shall be added to the end thereof:
“Notwithstanding the foregoing, an Event of Default shall not occur under either
(1) or (2) above if (a) the event or condition referred to in (1) or the failure
to pay referred to in (2) is caused by an error or omission of an administrative
or operational nature, (b) funds were available to Dealer to enable it to make
the relevant payment when due, and (c) such payment is made within three Local
Business Days after notice of such failure is given by Counterparty.”) and (y)
“Specified Indebtedness” had the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of Dealer’s banking business; and
(ii) the other elections set forth in this Confirmation. For the avoidance of
doubt, the Transaction shall be the only Transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

As provided in Annex B to this Confirmation.

 

Seller:

Dealer

 

Buyer:

Counterparty

 

Shares:

The common stock of Counterparty, par value USD 0.001 per share (Exchange
Symbol: “NTCT”)

 

Prepayment:

Applicable

 

Prepayment Amount:

As provided in Annex B to this Confirmation.

 

Prepayment Date:

As provided in Annex B to this Confirmation.

 

Exchange:

NASDAQ Global Select Market

 

Related Exchange(s):

All Exchanges

 

Calculation Agent:

Dealer; provided that, notwithstanding anything to the contrary, all
determinations, adjustments and calculations performed by Dealer in its capacity
as Calculation Agent, as well as any determinations, adjustments or calculations
by Dealer in any other capacity, pursuant to this Confirmation, the Agreement
and the Equity Definitions shall be made in good faith and in a commercially
reasonable manner, including, without limitation, with respect to calculations,
adjustments and determinations that are made in its sole discretion or
otherwise. In the event the Calculation Agent or Dealer makes any calculation,
adjustment or determination pursuant to this Confirmation, the Agreement or the
Equity Definitions, the Calculation Agent or Dealer shall, within a commercially
reasonable period of time, and in any event within five Local Business Days,
notify Counterparty of such determination, adjustment or calculation and provide
an explanation in reasonable detail of the basis for any such determination,
adjustment or calculation (including any quotations, market data or information
from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Calculation Agent’s or
Dealer’s proprietary models or other information that is subject to contractual,
legal or regulatory obligations to not disclose such information); provided that
following the occurrence of an Event of Default pursuant to Section 5(a)(vii) of
the Agreement with respect to which Dealer is the Defaulting Party, Counterparty
shall have the right to designate a nationally recognized dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default, as the Calculation
Agent.

 

 

The Calculation Agent shall use commercially reasonable efforts to make any
adjustment required or, to the extent it makes any such adjustment, permitted to
be made to the terms of the Transaction as promptly as reasonably practicable
following the occurrence of the event giving rise to any such adjustment, and
the Calculation Agent shall use commercially reasonable efforts to notify
Counterparty of the event giving rise to such adjustment, the terms being
adjusted and, for each term so adjusted, such term as so adjusted, in each case,
as promptly as reasonably practicable after giving effect to such adjustment.

 

2



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this Confirmation, the Calculation
Agent shall not adjust the date of any Relevant Day to occur on a date which is
not also Relevant Day.

Valuation Terms:

 

Relevant Day:

As provided in Annex B to this Confirmation; provided that, each Relevant Day
for Dealer shall be every second Scheduled Trading Day after the last Scheduled
Trading Day so listed, in each case, that occurs prior to the completion of all
payments and deliveries under the Transaction.

 

Averaging Dates:

Each of the consecutive Relevant Days commencing on, and including, the Relevant
Day immediately following the Trade Date and ending on, and including, the Final
Averaging Date.

 

Final Averaging Date:

The Scheduled Final Averaging Date; provided that, anything herein
notwithstanding, Dealer shall have the right, in its sole and absolute
discretion, at any time to accelerate the Final Averaging Date, in whole or in
part, to any Relevant Day that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than 8:00 P.M., New
York City time, on the next Relevant Day immediately following the accelerated
Final Averaging Date.

 

  In the case of any acceleration of the Final Averaging Date in part (a
“Partial Acceleration”), Dealer shall specify in its written notice to
Counterparty accelerating the Final Averaging Date the corresponding percentage
of the Prepayment Amount that is subject to valuation on the related Valuation
Date, and Calculation Agent shall adjust the terms of the Transaction as it
deems appropriate, in a commercially reasonable manner, in order to take into
account the occurrence of such Partial Acceleration (including cumulative
adjustments to take into account all Partial Accelerations that occur during the
term of the Transaction).

 

Scheduled Final Averaging Date:

As provided in Annex B to this Confirmation.

 

Scheduled Earliest Acceleration Date:

As provided in Annex B to this Confirmation.

 

Valuation Date:

The Final Averaging Date.

 

Averaging Date Disruption:

Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent shall, acting in good faith and commercially
reasonable manner: (i) postpone the Scheduled Final Averaging Date to the next
Relevant Day in accordance with Modified Postponement (as modified herein) or
(ii) determine that such Averaging Date is a Disrupted Day only in part, in
which case the Calculation Agent shall (x) determine the VWAP Price in a
commercially reasonable manner for such Disrupted Day based on Rule 10b-18
eligible transactions in the Shares on such Disrupted Day taking into account
the nature and duration of such Market Disruption Event and (y) determine the
Settlement Price based on an appropriately weighted average instead of the
arithmetic average described under “Settlement Price” below. In each such case,
the Calculation Agent shall promptly notify Counterparty in writing of
(A) circumstances giving rise to such Disrupted Day, and

 

3



--------------------------------------------------------------------------------

 

(B) any such weighting, extension or suspension as soon as reasonably
practicable after the occurrence of such Disrupted Day. Any Exchange Business
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be an Exchange Business Day;
if a closure of the Exchange prior to its normal close of trading on any
Relevant Day is scheduled following the date hereof, then such Relevant Day
shall be deemed to be a Disrupted Day in full.

 

Market Disruption Events:

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

  Notwithstanding the foregoing, any Market Disruption Event that does not have
a material impact on the ability of Dealer to transact in the Shares shall be
deemed not to constitute a Market Disruption Event.

 

Regulatory Disruption:

In the event that Dealer concludes based on commercially reasonable means and
upon the advice of counsel that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements or related policies and procedures
for Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer and provided that such
policies and procedures are related to legal and regulatory issues and are
generally applicable hereunder and in similar situations and applied to the
Transaction in a non-discriminatory manner, and including, without limitation,
Rule 10b-18, Rule 10b-5, Regulations 13D-G and Regulations 14D-E, each under the
Exchange Act), to refrain from or decrease any market activity in connection
with the Transaction in order to maintain, establish or unwind a commercially
reasonable hedge position. Dealer shall, no later than the close of business on
any affected day, notify Counterparty as soon as reasonably practicable that a
Regulatory Disruption has occurred and the Averaging Dates affected by it.

Settlement Terms:

 

Initial Share Delivery:

On the Initial Share Delivery Date, Dealer shall deliver to Counterparty the
Initial Shares.

 

Initial Share Delivery Date:

As provided in Annex B to this Confirmation.

 

Initial Shares:

As provided in Annex B to this Confirmation.

 

Settlement Date:

The Exchange Business Day that falls three Clearance System Business Days
following the Valuation Date.

 

Settlement:

On the Settlement Date, Dealer shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

 

4



--------------------------------------------------------------------------------

Number of Shares to be Delivered:

A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Discount; provided that the Number of Shares to
be Delivered as so determined shall be reduced by the number of Shares delivered
on the Initial Share Delivery Date.

 

Settlement Price:

The arithmetic average of the VWAP Prices for all Averaging Dates.

 

VWAP Price:

For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg screen “NTCT<Equity> AQR SEC” (or any successor thereto) or, in the
event such price is not so reported on such day for any reason or is manifestly
incorrect, as reasonably determined by the Calculation Agent using a volume
weighted method.

 

Discount:

As provided in Annex B to this Confirmation.

 

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

 

Other Applicable Provisions:

To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

Dividends:

 

Dividend:

Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

Share Adjustments:

 

Method of Adjustment:

Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

 

  It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such postponement.

Extraordinary Events:

Consequences of Merger Events:

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

(b) Share-for-Other:

Cancellation and Payment

 

(c) Share-for-Combined:

Component Adjustment

 

Tender Offer:

Applicable; provided that the definition of “Tender Offer” in Section 12.1(d) of
the Equity Definitions will be amended by replacing “10%” with “25%” in the
third and fourth line thereof.

 

5



--------------------------------------------------------------------------------

Consequences of Tender Offers:

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

(b) Share-for-Other:

Modified Calculation Agent Adjustment

 

(c) Share-for-Combined:

Modified Calculation Agent Adjustment

 

Composition of Combined Consideration:

Not Applicable

 

Consequences of Announcement Events:

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, any adjustments for an Announcement Event
shall be made solely pursuant to Section 9(a) below.

 

Announcement Event:

The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

 

Announcement Date:

The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

 

Provisions applicable to Merger Events and Tender Offers:

The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

 

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable

 

Failure to Deliver:

Applicable

 

Insolvency Filing:

Applicable

 

Hedging Disruption:

Applicable

 

Increased Cost of Hedging:

Applicable

 

6



--------------------------------------------------------------------------------

Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

As provided in Annex B to this Confirmation.

 

Increased Cost of Stock Borrow:

Applicable

 

Initial Stock Loan Rate:

As provided in Annex B to this Confirmation.

 

Hedging Party:

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

Determining Party:

For all Extraordinary Events, Dealer

 

Non-Reliance:

Applicable

 

Agreements and Acknowledgments
Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

3. Account Details:

(a) Account for payments to Counterparty: To be provided.

(b) Account for delivery of Shares to Counterparty: To be provided.

(c) Account for payments to Dealer:

Bank:              JPMorgan Chase Bank, N.A.

ABA#:            021000021

Acct No.:        099997979

Beneficiary:    JPMorgan Chase Bank, N.A. New York

Ref:                 Derivatives

(d) Account for delivery of Shares to Dealer:

DTC 0352

4. Offices:

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

(b) The Office of Dealer for the Transaction is: London, England

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

5. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

NetScout Systems, Inc.

310 Littleton Road

Westford, MA 01886

Attention:        Paul M. Canavan, CFA

                         Sr. Director, Corporate Finance

Telephone:      (978) 614-4192

Email:             Paul.Canavan@netscout.com

 

7



--------------------------------------------------------------------------------

with a copy to

NetScout Systems, Inc.

310 Littleton Road

Westford, MA 01886

Attention:        Anthony Piazza

                         Vice President, Finance and Real Estate

Telephone:      (978) 614-4286

Email:             Anthony.piazza@netscout.com

with a copy to

NetScout Systems, Inc.

310 Littleton Road

Westford, MA 01886

Attention:        Scott G Hodgdon

                         Sr. Director, Corporate and Securities Counsel

Telephone:      (978) 614-4059

Email:             scott.hodgdon@netscout.com

(b) Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email: edg_notices@jpmorgan.com

edg_ny_corporate_sales_support@jpmorgan.com

With a copy to:

Attention:        Sanjeet S. Dewal

Title:               Executive Director, Corporate Equity Derivatives

Telephone:      (212) 622-8783

Email:             sanjeet.s.dewal@jpmorgan.com

6. Additional Provisions Relating to Transactions in the Shares.

(a) Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that Dealer may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions regarding Transaction Announcements” below, and (ii) the period from
and including the first Settlement Valuation Date to and including the last
Settlement Valuation Date, if any (together, the “Relevant Period”), purchase
Shares in connection with the Transaction, which Shares may be used to cover all
or a portion of such short sale or may be delivered to Counterparty. Such
purchases will be conducted independently of Counterparty. The timing of such
purchases by Dealer, the number of Shares purchased by Dealer on any day, the
price paid per Share pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the absolute discretion
of Dealer. It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the parties agree that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c), and
Counterparty shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Counterparty acknowledges and agrees that (A) Counterparty
does not have, and shall not attempt to exercise, any influence over how, when
or whether Dealer effects any purchases of Shares in connection with the
Transaction, (B) during the period beginning on (but excluding) the date of this
Confirmation and ending on (and

 

8



--------------------------------------------------------------------------------

including) the last day of the Relevant Period, neither Counterparty nor its
officers or employees shall, directly or indirectly, communicate any information
regarding Counterparty or the Shares to any EDG Trading Personnel, as set forth
on Annex C hereto, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate from this
Confirmation or, except for the Other Transaction described below, enter into or
alter a corresponding hedging transaction with respect to the Shares.
Counterparty also acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time at which Counterparty or any officer or director of
Counterparty is aware of any material nonpublic information regarding
Counterparty or the Shares.

(b) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during the Relevant Period, unless Counterparty
has provided written notice to Dealer of such “restricted period” not later than
the Scheduled Trading Day immediately preceding the first day of such
“restricted period”; Counterparty acknowledges that any such notice may cause a
Regulatory Disruption to occur; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in
Section 6(a)(B) above.

(c) Counterparty shall, at least one day prior to the first day of the Relevant
Period, notify Dealer of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(d) During the Relevant Period, Counterparty shall (i) notify Dealer prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
Dealer following any such announcement that such announcement has been made, and
(iii) promptly deliver to Dealer following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify Dealer of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.

(e) Without the prior written consent of Dealer, Counterparty shall not, and
shall cause its affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares during the Relevant
Period; provided that, Counterparty may enter into an accelerated share
repurchase transaction substantially similar to the Transaction with another
dealer on the date hereof (the “Other Transaction”) so long as no “Relevant Day”
under the Other Transaction is a Relevant Day hereunder, provided that purchases
made or deemed to be made by Counterparty from its employees, retirees or
directors in connection with any equity incentive or deferred compensation plan
shall not be subject to this Section 6(e), so long as such purchases do not
constitute “Rule 10b-18 purchases” (as defined under Rule 10b-18(a)(13)). For
the avoidance of doubt, nothing in this Section 6(e) shall preclude purchases of
shares by an agent independent of the issuer (as defined in Rule 10b-18)
pursuant to or in connection with any employee benefit or dividend plan.

 

9



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements.

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

(i) As of the Trade Date, and as of the date of any election by Counterparty of
the Share Termination Alternative under (and as defined in) Section 10(a) below,
(A) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Exchange Act when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(iv) Counterparty has publicly disclosed that its Board of Directors approved
the institution of a program for the acquisition of Shares, including via
accelerated stock buyback programs.

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vii) On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.

(viii) Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date or, if
the provisions of Annex A apply, the Cash Settlement Payment Date. In the event
that Counterparty declares or pays any Dividend, Dealer may designate any
Scheduled Trading Day that is a Relevant Day hereunder as an Early Termination
Date with respect to the Transaction, and the Transaction shall be the sole
Affected Transaction and Counterparty shall be the sole Affected Party (any
Early Termination Amount owed pursuant to this Section 7(a)(viii) will not take
into account any cash Dividend declared or paid by the Counterparty).

(ix) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

 

10



--------------------------------------------------------------------------------

(x) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

(xi) The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

8. Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a) During the Relevant Period, Dealer and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

(b) Dealer and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Transaction;

(c) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and

(d) Any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

 

11



--------------------------------------------------------------------------------

9. Special Provisions regarding Transaction Announcements.

(a) If a Transaction Announcement occurs on or prior to the Settlement Date,
then the Calculation Agent shall make such adjustments based on commercially
reasonable means to the Discount to account for the economic effect of the
Transaction Announcement. If a Transaction Announcement occurs after the Trade
Date but prior to the Scheduled Earliest Acceleration Date, the Scheduled
Earliest Acceleration Date shall be adjusted to be the date of such Transaction
Announcement, provided that such day shall be a Relevant Day.

(b) “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement by Counterparty or any
of its subsidiaries of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, an
Acquisition Transaction, or (iv) any other announcement that in the reasonable
judgment of the Calculation Agent is reasonably likely to be completed and that,
if completed, would result in an Acquisition Transaction. For the avoidance of
doubt, announcements as used in this definition of Transaction Announcement
refer to any public announcement whether made by the Counterparty, any of its
subsidiaries or a third party.

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty and
(v) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

10. Other Provisions.

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require Dealer to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Dealer would owe Counterparty
the Payment Obligation and Counterparty, in its sole discretion, does not elect
to require Dealer to satisfy such Payment Obligation by the Share Termination
Alternative in whole, Dealer shall have the right, in its good faith and
commercially reasonable discretion, to elect to satisfy any portion of such
Payment Obligation that Counterparty has not so elected by the Share Termination
Alternative, notwithstanding Counterparty’s failure to elect or election to the
contrary; and provided further in the event of (i) an Insolvency, a
Nationalization, a Merger Event or a Tender Offer, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control, Dealer shall elect the method of settlement for a
Payment Obligation. Upon such Notice of Share Termination, the following
provisions shall apply on the Relevant Day immediately following the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable,
with respect to the Payment Obligation or such portion of the Payment Obligation
for which the Share Termination Alternative has been elected (the “Applicable
Portion”):

 

Share Termination Alternative:

Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by Dealer, that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be

 

12



--------------------------------------------------------------------------------

 

due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation or the Applicable Portion, as
the case may be. If delivery pursuant to the Share Termination Alternative is
owed by Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such
delivery were a settlement of the Transaction to which Net Share Settlement (as
defined in Annex A) applied, the Cash Settlement Payment Date were the Early
Termination Date, the Forward Cash Settlement Amount were zero (0) minus the
Payment Obligation (or the Applicable Portion, as the case may be) owed by
Counterparty, and “Shares” as used in Annex A were replaced by “Share
Termination Delivery Units.”

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent in a commercially reasonable manner, equal to the Payment Obligation (or
the Applicable Portion, as the case may be) divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in good
faith and by commercially reasonable means and notified by the Calculation Agent
to the parties at the time of notification of the Payment Obligation.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement.

 

13



--------------------------------------------------------------------------------

(c) No Security. The parties acknowledge that this Confirmation is not secured
by any collateral that would otherwise secure the obligations of Counterparty
herein under or pursuant to any other agreement.

(d) Reserved.

(e) Staggered Settlement. If Dealer would owe Counterparty any Shares pursuant
to the “Settlement Terms” above, Dealer may, by notice to Counterparty on or
prior to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Dealer will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Dealer would
otherwise be required to deliver on such Nominal Settlement Date.

(f) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
the Determining Party is called upon to make an adjustment pursuant to the terms
of this Confirmation or the Definitions, such adjustments shall be made in a
commercially reasonable manner based on commercially reasonable inputs and, to
the extent of any adjustments or amendments to the terms of this Confirmation or
the Transaction, the Confirmation and Transaction shall retain (i) contingencies
to exercise that are not an observable market, other than the market for the
Counterparty’s stock or an observable index, other than an index calculated or
measured solely by reference to the Counterparty’s own operations, (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares, other commercially
reasonable option pricing inputs and the ability to maintain a commercially
reasonable hedge position relating to the underlying shares) and
(iii) settlement in Shares as the default settlement method (subject to
Counterparty’s ability to elect otherwise subject to certain conditions)
pursuant to Section 10(a) above and Annex A below.

(g) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to any of
its Affiliates, (i) whose senior unsecured credit rating at the time of any such
transfer or assignment is greater than or equal to Dealer’s rating, or
(ii) whose obligations under this Transaction are subject to a guaranty by
JPMorgan Chase & Co.; provided that such guaranty is reasonably acceptable to
Counterparty, and provided further that Counterparty will not be required to pay
or deliver more or receive less hereunder as a result of such transfer or
assignment by Dealer then in the absence of such transfer or assignment.

(h) Additional Termination Event. It shall constitute an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
if, at any time during the Relevant Period, the VWAP Price, as determined by the
Calculation Agent, is at or below the Threshold Price (as provided in Annex B to
this Confirmation) for three (3) consecutive Exchange Business Days.

(i) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing them with the words “material effect on the relevant
Transaction”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and replacing such words with the
word “material” and deleting the words “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing such latter
phrase with the words “(and, for the avoidance of doubt, adjustments may be made
to account solely for changes in volatility, stock loan rate or liquidity
relative to the relevant Shares)”;

 

14



--------------------------------------------------------------------------------

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “material economic effect
on the relevant Transaction”;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”;

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(j) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(k) Termination Currency. The Termination Currency shall be USD.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty and
Section 10(f) hereof, Dealer (the “Designator”) may designate any of its
Affiliates (the “Designee”) to deliver or take delivery, as the case may be, and
otherwise perform its obligations to deliver, if any, or take delivery of, as
the case may be, any such Shares or other securities in respect of the
Transaction, and the Designee may assume such obligations, if any. Such
designation shall not relieve the Designator of any of its obligations, if any,
hereunder. Notwithstanding the previous sentence, if the Designee shall have
performed the obligations, if any, of the Designator hereunder, then the
Designator shall be discharged of its obligations, if any, to Counterparty to
the extent of such performance.

(m) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under WSTAA, (y) any
requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit or
otherwise impair either party’s rights to terminate, renegotiate, modify, amend
or supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, Loss of Stock
Borrow, Increased Cost of Stock Borrow or Illegality).

(n) No Condition of Confidentiality. Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

15



--------------------------------------------------------------------------------

(o) Tax Matters.

(i) Withholding Tax Imposed on Payments to Non-US Counterparties Under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Tax Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Tax Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Tax Code (a “FATCA Withholding Tax”). For the avoidance
of doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which
is required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Tax
Code or any regulations issued thereunder.

(iii) Tax Documentation. Counterparty shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (a) on or before
the date of execution of this Confirmation and (b) promptly upon learning that
any such tax form previously provided by Counterparty has become obsolete or
incorrect. Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents requested by Dealer.

(p) GOVERNING LAW. THIS CONFIRMATION AND THE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CHOICE OF LAW RULES THEREOF EXCEPT FOR SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE TRANSACTION, THIS CONFIRMATION AND THE AGREEMENT.

(q) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THE TRANSACTION, THIS CONFIRMATION AND THE AGREEMENT.

(r) Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to any
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of Dealer (and not as a representative of J.P.
Morgan Securities LLC) in connection with such Transaction.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

Exhibit 10.1

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by email to the address for Notices indicated above.

 

Yours sincerely, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:   /s/ Sanjeet Dewal Name:   Sanjeet Dewal Title:   Executive Director,
Corporate Equity Derivatives

 

Confirmed as of the date first above written: NETSCOUT SYSTEMS, INC.

By:   /s/ Jean Bua Name:   Jean Bua Title:   Executive Vice President & Chief
Financial Officer

 

[Signature Page to the ASR Confirmation]



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:

 

Settlement Currency:

USD

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

Electing Party:

Counterparty

 

Settlement Method Election Date:

Any Exchange Business Days at least ten (10) Scheduled Trading Days prior to the
Valuation Date; provided that if Dealer accelerates the Final Averaging Date
pursuant to the proviso to the definition of Final Averaging Date, the
Settlement Method Election Date shall be the second Exchange Business Day
immediately following the Valuation Date.

 

Default Settlement Method:

Net Share Settlement

 

Special Settlement:

Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

 

Forward Cash Settlement Amount:

The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

 

Settlement Valuation Price:

The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

 

Settlement Valuation Dates:

A number of Relevant Days selected by Dealer in its reasonable discretion
required in order to unwind a commercially reasonable hedge position in a
commercially reasonable manner, beginning on the Relevant Day immediately
following the later of the Settlement Method Election Date and the Final
Averaging Date.

 

A-1



--------------------------------------------------------------------------------

Cash Settlement:

If Cash Settlement is applicable, then Counterparty shall pay to Dealer the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

 

Cash Settlement Payment Date:

The date one Settlement Cycle following the last Settlement Valuation Date.

 

Net Share Settlement Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

2. Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of a commercially reasonable discount
percentage determined by Dealer and the absolute value of the Number of Shares
to be Delivered; provided that in the case of a Special Settlement, Net Share
Settlement shall be made (i) by delivery on the Cash Settlement Payment Date
(such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the realizable
and commercially reasonable market value thereof to Dealer (which value shall
take into account an illiquidity discount resulting from the fact that the
Restricted Payment Shares will not be registered for resale), as determined by
the Calculation Agent in good faith (the “Restricted Share Value”), and
paragraph 3 of this Annex A shall apply to such Restricted Payment Shares, and
(ii) by delivery of the Make-Whole Payment Shares as described in paragraph 4
below.

3. (a) All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to Dealer (or any affiliate of Dealer designated by Dealer) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(a)(2) thereof.

(b) As of or prior to the date of delivery, Dealer and any potential purchaser
of any such Shares from Dealer (or any affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size for an
issuance of its size (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them).

(c) As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such Shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
Shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements of similar size customary for private placements
of equity securities for an issuance of its size, in form and substance
commercially reasonably satisfactory to Dealer, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates, and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses in connection with such resale,
including all commercially reasonable fees and expenses of counsel for Dealer,
and shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales.

(d) Counterparty shall not take or cause to be taken any action that would make
unavailable either (i) the exemption set forth in Section 4(a)(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to Dealer or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to Dealer
for resales of Restricted Payment Shares and Make-Whole Payment Shares by Dealer
(or an affiliate of Dealer).

4. If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Dealer shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner over a commercially reasonable period of time to
unwind a commercially reasonable hedge position.

 

A-2



--------------------------------------------------------------------------------

At the end of each Exchange Business Day upon which sales have been made, the
Settlement Balance shall be reduced by an amount equal to the aggregate proceeds
received by Dealer or its affiliate upon the sale of such Restricted Payment
Shares or Make-Whole Payment Shares, less a customary and commercially
reasonable private placement fee for private placements of common stock by
similar issuers. If, on any Exchange Business Day, all Restricted Payment Shares
and Make-Whole Payment Shares have been sold and the Settlement Balance has not
been reduced to zero, Counterparty shall (i) deliver to Dealer or as directed by
Dealer one Settlement Cycle following such Exchange Business Day an additional
number of Shares (the “Make-Whole Payment Shares” and, together with the
Restricted Payment Shares, the “Payment Shares”) equal to (x) the Settlement
Balance as of such Exchange Business Day divided by (y) the Restricted Share
Value of the Make-Whole Payment Shares as of such Exchange Business Day or
(ii) promptly deliver to Dealer cash in an amount equal to the then remaining
Settlement Balance. This provision shall be applied successively until either
the Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number. If on any Exchange Business Day, Restricted Payment Shares and
Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, Dealer shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.

5. Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares hereunder. “Maximum
Deliverable Number” means the number of Shares set forth as such in Annex B to
this Confirmation. Counterparty represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day from the
date hereof to the Settlement Date or, if Counterparty has elected to deliver
any Payment Shares hereunder in connection with a Special Settlement, to the
date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall promptly notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

A-3